 


109 HR 1576 IH: Morley Nelson Snake River Birds of Prey National Conservation Area Act
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1576 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Otter (for himself and Mr. Simpson) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To rename the Snake River Birds of Prey National Conservation Area in the State of Idaho as the Morley Nelson Snake River Birds of Prey National Conservation Area in honor of the late Morley Nelson, an international authority on birds of prey, who was instrumental in the establishment of this National Conservation Area, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Morley Nelson Snake River Birds of Prey National Conservation Area Act. 
2.Renaming of Snake River Birds of Prey National Conservation Area 
(a)RenamingPublic Law 103–64 is amended— 
(1)in section 2(2) (16 U.S.C. 460iii–1(2)), by inserting Morley Nelson before Snake River Birds of Prey National Conservation Area; and 
(2)in section 3(a)(1) (16 U.S.C. 460iii–2(a)(1)), by inserting Morley Nelson before Snake River Birds of Prey National Conservation Area.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Snake River Birds of Prey National Conservation Area shall be deemed to be a reference to the Morley Nelson Snake River Birds of Prey National Conservation Area. 
(c)Technical correctionsPublic Law 103–64 is further amended— 
(1)in section 3(a)(1) (16 U.S.C. 460iii–2(a)(1)), by striking (hereafter referred to as the conservation area); and
(2)in section 4 (16 U.S.C. 460iii–3)—
(A)in subsection (a)(2), by striking Conservation Area and inserting conservation area; and
(B)in subsection (d), by striking Visitors Center and inserting visitors center.  
 
